Judgment unanimously modified on the law and facts by reducing the award to $101,896.50, and as modified affirmed, without costs. Memorandum: We do not disturb the portion of the award representing compensation for appropriation of the premises at 509-513 West Belden Avenue. With regard to the sum awarded for the taking at 618-620 West Belden Avenue it is apparent from the decision of the trial court that the award was based upon a misunderstanding as to the location of this property — the belief that the parcel was located on the south side of West Belden Avenue, which experts for both sides agreed was more valuable than property on the north side where the parcel was actually located. We find the fair market value of the premises at 618-620 West Belden Avenue to be $2.40 per square foot and that claimants should be awarded $20,510 therefor. When added to the sum of $81,386.50 properly awarded on account of the taking at 509-513 West Belden Avenue this produces a total dward of $101,896.50. (Appeal from judgment of Court of Claims in action for damages for permanent appropriation.) Present — Bastow, P. J., Goldman, Del Vecchio, Witmer and Henry, JJ.